In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
TINA NIZZA,              *
                         *                         No. 16-838V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: July 21, 2017
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                         Bell’s palsy; internuclear
                         *                         ophthalmoplegia and/or optic
             Respondent. *                         neuritis.
******************** *

Lawrence R. Cohan, Anapol Weiss, Philadelphia, PA, for Petitioner;
Ann D. Martin, United States Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On July 21, 2017, the parties filed a joint stipulation concerning the petition
for compensation filed by Tina Nizza on July 15, 2016. In her petition, petitioner
alleged that the influenza vaccine, which is contained in the Vaccine Injury Table
(the “Table”), 42 C.F.R. §100.3(a), and which she received on October 1, 2014,
caused her to suffer Bell’s palsy, internuclear ophthalmoplegia, and/or
optic neuritis. Petitioner further alleges that she suffered the residual effects of this
injury for more than six months. Petitioner represents that there has been no prior
award or settlement of a civil action for damages on her behalf as a result of her
condition.

       Respondent denies that the influenza vaccine caused petitioner to suffer
Bell’s palsy, internuclear ophthalmoplegia, optic neuritis, or any other injury.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $200,000.00 in the form of a check payable to
       petitioner, Tina Nizza. This amount represents compensation for all
       damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 16-838V according to this decision
and the attached stipulation.2


       IT IS SO ORDERED.

                                                     S/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
TINA NIZZA,                          )
                                     )
            Petitioner,              )
                                     )  No. 16-838V
      v.                             )  Special Master Moran
                                     )  ECF
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.             )
____________________________________)

                                         STIPULATION

       The parties hereby stipulate to the following matters:

       1. Petitioner filed a petition for vaccine compensation under the National Vaccine Injury

Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the “Vaccine Program”). The petition

seeks compensation for injuries allegedly related to petitioner’s receipt of the influenza vaccine,

which vaccine is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3(a).

       2. Petitioner received her influenza immunization on October 1, 2014.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that she suffered Bell’s palsy, internuclear ophthalmoplegia, and/or

optic neuritis as a result of the influenza vaccine. Petitioner further alleges that she experienced

the residual effects of this injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.

       6. Respondent denies that the influenza vaccine caused petitioner to suffer Bell’s palsy,

internuclear ophthalmoplegia, optic neuritis, or any other injury.

       7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue a

lump sum payment of $200,000.00 in the form of a check payable to petitioner. This amount

represents compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys’ fees and costs incurred in proceeding

upon this petition.

        10. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. §

1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys’ fees, litigation costs, and past unreimbursable expenses, the money provided



                                                     2
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. §§ 300aa-15(a) and (d), and subject to the conditions of

42 U.S.C. §§ 300aa-15(g) and (h).

       13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the influenza vaccination administered on or about

October 1, 2014, as alleged by petitioner in a petition for vaccine compensation filed on July 15,

2016, in the United States Court of Federal Claims as petition No. 16-838V.

       14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

       15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.

       16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except



                                                  3
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the influenza vaccine caused petitioner to suffer

Bell’s palsy, internuclear ophthalmoplegia, optic neuritis, or any other injury.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s

heirs, executors, administrators, successors, and/or assigns.

                                    END OF STIPULATION
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/



                                                 4
Respectfully submitted,




                                                   AUTHORIZED REPRESENTATIVE
                                                   OF THE ATTORNEY GENERAL:




Anapol Weiss
                                                   ~EV~
                                                   Deputy Director
One Logan Square                                   Torts Branch, Civil Division
130 N. 18111 Street, Suite 1600                    U.S. Departtnent of Justice
Philadelphia, PA 19103                             P.O. Box 146
Tel.: (215) 790-4567                               Benjamin Franklin Station
                                                   Washington, DC 20044-0146


                                                   ATTORNEYOFRECORDFOR
                                                   RESPONDENT:

                                          -    ~---




                  IR, M.D.
Director, Divis ion of Injury
                                                   A~R(jl!J~
                                                   Seniol' Trial Attorney
Compensation Programs                              Torts Branch, Civil Division
Healthcare Systems Bureau                          U.S.DepartmentofJusticc
Health Resources and Services Adminis~tion         P.O. Box 146
U.S. Department of Health and Human Services       Benjamin Franklin Station
5600 Fishers Lane                                  Washington, DC 20044-0146
Parklawn Building, Mail Stop 08Nl46B               Tel: (202) 307-1815
Rockville, MD 20857



Dated:    /-2./ - / l


                                               s